                                                                    Case 2:19-cv-00894-JCM-BNW Document 5 Filed 06/04/19 Page 1 of 2


                                                                1   Marquis Aurbach Coffing
                                                                    Chad F. Clement, Esq.
                                                                2   Nevada Bar No. 12192
                                                                    Jared M. Moser, Esq.
                                                                3   Nevada Bar No. 13003
                                                                    10001 Park Run Drive
                                                                4   Las Vegas, Nevada 89145
                                                                    Telephone: (702) 382-0711
                                                                5   Facsimile: (702) 382-5816
                                                                    cclement@maclaw.com
                                                                6   jmoser@maclaw.com
                                                                    Attorneys for Defendant Richland
                                                                7   Holdings, Inc. d/b/a AcctCorp
                                                                    of Southern Nevada
                                                                8
                                                                                               UNITED STATES DISTRICT COURT
                                                                9
                                                                                                       DISTRICT OF NEVADA
                                                               10
                                                                    CHRISTOPHER HOLLAND,                              Case No.: 2:19-cv-00894-JCM-BNW
                                                               11
                                                                                                 Plaintiff,
MARQUIS AURBACH COFFING




                                                               12                                                            STIPULATION AND ORDER TO
                                                                           vs.                                            EXTEND DEADLINE FOR DEFENDANT
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13                                                           RICHLAND HOLDINGS, INC., DBA
                                                                    RICHLAND HOLDINGS, INC. d/b/a                         ACCTCORP OF SOUTHERN NEVADA,
                                Las Vegas, Nevada 89145




                                                               14   ACCTCORP OF SOUTHERN NEVADA, a                         TO RESPOND TO THE COMPLAINT
                                  10001 Park Run Drive




                                                                    Nevada corporation,
                                                               15
                                                                                                 Defendant.
                                                               16                                                                 (FIRST REQUEST)
                                                               17

                                                               18          Defendant Richland Holdings, Inc. d/b/a AcctCorp of Southern Nevada (“AcctCorp”), by
                                                               19   and through its counsel of record, the law firm of Marquis Aurbach Coffing, and Plaintiff
                                                               20   Christopher Holland (“Holland”), by and through his counsel of record, the law firm of Cogburn
                                                               21   Law Offices, hereby stipulate and agree as follows:
                                                               22          1.     On May 2, 2019, Holland filed his Complaint in the Justice Court of Las Vegas
                                                               23   Township, County of Clark, State of Nevada.
                                                               24          2.     The Complaint and Summons were served upon AcctCorp on May 7, 2019.
                                                               25          3.     On May 28, 2019, AcctCorp filed a Notice of Removal [ECF No. 1].
                                                               26          4.     AcctCorp’s response to the Complaint is currently due on June 4, 2019.
                                                               27   ///
                                                               28   ///
                                                                                                              Page 1 of 2
                                                                                                                                   MAC:14665-016 3754326_1 6/4/2019 4:54 PM
                                                                    Case 2:19-cv-00894-JCM-BNW Document 5 Filed 06/04/19 Page 2 of 2


                                                                1          5.      The parties have agreed to extend the deadline for AcctCorp to respond to the

                                                                2   complaint to June 25, 2019, to provide AcctCorp’s counsel additional time to investigate the

                                                                3   underlying facts.

                                                                4          IT IS SO STIPULATED.

                                                                5   Dated this 4th day of June, 2019.                Dated this 4th day of June, 2019.

                                                                6   MARQUIS AURBACH COFFING                          COBURN LAW OFFICES

                                                                7
                                                                           /s/ Jared M. Moser                               /s/ Erik W. Fox
                                                                8   By: Terry A. Coffing, Esq.                       By: James S. Cogburn, Esq.
                                                                        Nevada Bar No. 4949                              Nevada Bar No. 8409
                                                                9       Chad F. Clement, Esq.                            Erik W. Fox, Esq.
                                                                        Nevada Bar No. 12192
                                                               10       Jared M. Moser, Esq.                             Nevada Bar No. 8804
                                                                        Nevada Bar No. 13003                             2850 St. Rose Parkway, Suite 330
                                                               11       10001 Park Run Drive                             Henderson, NV 89074
                                                                        Las Vegas, Nevada 89145                          jsc@cogburnlaw.com
MARQUIS AURBACH COFFING




                                                               12       tcoffing@maclaw.com                              efox@cogburnlaw.com
                                                                        cclement@maclaw.com                              Attorneys for Plaintiff Chris Holland
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13       jmoser@maclaw.com
                                                                        Attorneys for Richland Holdings, Inc.,
                                Las Vegas, Nevada 89145




                                                               14       dba AcctCorp of Southern Nevada
                                  10001 Park Run Drive




                                                               15
                                                                                                                  ORDER
                                                               16
                                                                           Based on the forgoing stipulation and for good cause appearing,
                                                               17
                                                                           IT IS SO ORDERED that AcctCorp’s deadline to respond to the complaint is extended
                                                               18
                                                                    to June 25, 2019.
                                                               19
                                                                           Dated this 6th day of June, 2019.
                                                               20

                                                               21

                                                               22                                                    UNITED STATES MAGISTRATE JUDGE
                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28
                                                                                                                 Page 2 of 2
                                                                                                                                      MAC:14665-016 3754326_1 6/4/2019 4:54 PM
